DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13, 15-20, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims recite receiving total allocation amount and performance objective as an input and automatically generating an allocation of the total amount among multiple different combination selected from multiple advertisement type and multiple search engines … 
wherein the automatically generating an allocation of the total allocation further comprises:
allocating the total allocation amount to each of the multiple combination to equalize predicted performance under the performance objective across each of the multiple different combination by selecting a respective different amounts for each of the multiple different combinations to satisfy:

    PNG
    media_image1.png
    39
    505
    media_image1.png
    Greyscale


Applicant’s specification discloses:
[0061] In a number of embodiments, method 400 additionally can include a block 415 of receiving a performance objective in a performance objective input field of the input fields of the graphical user interface. The performance objective input field can be similar or identical to performance objective selection fields 565 (FIG. 5). In several embodiments, the performance objective input field can provide a set of options for selection of the performance objective. For example, the set of options can be similar or identical to ROAS performance objective selection 566 (FIG. 5), CPOAS performance objective selection 567 (FIG. 5), and/or CAC performance objective selection 568 (FIG. 5). In many embodiments, the performance objective can be a KPI, such as ROAS, CPOAS, CAC, or another suitable KPI.
[0062] In some embodiments, method 400 optionally can include a block 420 of receiving a division granularity selection in one or more division granularity fields of the input fields of the graphical user interface. The division granularity input fields can be similar or identical to division granularity input fields 510 (FIG. 5). For example, the division granularity selection can be a division selected in division selection field 511 (FIG. 5) and/or a subdivision (e.g., super department) selected in super department selection field 512 (FIG. 5). In some cases, the division and/or super department selected can be similar or identical “all” divisions and/or super departments or a specific division or super department. For example, the Fashion division and all super departments thereunder can be selected, as shown in FIG. 5.
[0063] In several embodiments, method 400 further can include a block 425 of automatically generating an allocation of the total allocation amount among combinations selected from multiple advertisement types and multiple search engines based at least in part on the total allocation amount and the performance objective according to allocation balancing rules. For example, the total allocation amount can be allocated to different search engine and ad type combinations. For example, a first amount of the total allocation amount can be allocated to product listing ads on the Google search engine, a second amount of the total allocation amount can be allocated to textual ads on the Google search engine, a third amount of the total allocation amount can be allocated to product listing ads on the Bing search engine, a fourth amount of the total allocation amount can be allocated to textual ads on the Bing search engine, a fifth amount of the total allocation amount can be allocated to product listing ads on the Yahoo search engine, a sixth amount of the total allocation amount can be allocated to textual ads on the Yahoo search engine. In some embodiments, the allocation balancing rules can include allocating amounts to equalize predicted performance under the performance objective in each of the combinations selected from multiple advertisement types and multiple search engines. For examples, if ROAS is selected as the performance objective, the amount allocated to each of the combinations of search engines and ad types can be set to achieve the desired ROAS in each of these combinations, which can involve allocating more of the budget to certain combinations and less to others.

[0064] In several embodiments, such as when a division granularity selection is provided in block 420, block 425 can include automatically allocating between subdivisions of the division granularity selection based at least in part on the total allocation amount and the performance objective according to the allocation balancing rules. In some embodiments, the allocation balancing rules can include allocating amounts that equalize predicted performance under the performance objective in each of the combinations selected from multiple advertisement types and multiple search engines in each of the subdivisions. For example, if the division is set to Fashion and the super department to all, as shown in FIG. 5, the total allocation amount can be allocated among each of the super departments under the Fashion division within each of the combinations of search engines and ad types in a way that is set to achieve the desired ROAS in each of these combinations of super departments, search engines, and ad types. For example, if spending $1,000 in super department B yields revenue of $10,000, and spending $1,000 in super department A yields $5,000 of revenue, then more of the budget can be allocated to super department B in order to equalize performance, as estimated based on past empirical data.
[0065] In many embodiments, the total allocation amount can be allocated to each super department, search engine, and ads type combination according to historical revenue performance to equalize predicted performance under the performance objective (e.g., ROAS) across the different super departments of the division. In other words, for super departments A and B, it can be desired that ROASA=ROASB, such that:


    PNG
    media_image1.png
    39
    505
    media_image1.png
    Greyscale

Further the claim recites wherein each of the multiple different combinations has a different performance curve under the performance objective ….wherein the different performance curve for each of the multiple different combinations is based on minimizing a weighted sum of squares as follows:…
The specification disclose that in many embodiments, different budget allocations in each super department, search engine, and/or ad type combination can be used to achieve different bidding efficiency…
[0067] Jumping ahead in the drawings, FIG. 7 shows a graph 700 of an ad spend versus revenue curve at a super department level. As shown in FIG. 7, when allocating a budget of $70,000 to a super department, historical performance indicates that ROAS would be between 5.41 and 7.56. Generally, revenue would be within the range of the upper and lower curves, based on different ad spend values. Based on elasticity principles, including diminishing returns, the ROAS will decrease as ad spending increases.

According to the specification,  the performance object (in this case ROAS) is for different departments and the ad spending is determined to be equal (ROASA=ROASB) for the different department, which is not part of the claimed limitation. Further the specification discloses an ad spend versus revenue curve for a super department level. Therefore, it is unclear how the spending (amount) is selected to satisfy ROASA=ROASB and ad spend and performance curve is used to determine the allocation of the budget. 
Further the claim recites that the generating an allocation of the total allocation amount among multiple different combinations based at least in part on the total allocation amount and performance objective according to allocation balancing rules and further has to satisfy that ROASA=ROASB. According to the specification, the balancing rules can include for example allocating more budget to certain combination and less to others to equalize the predicted performance. So it is unclear how the allocation amount is determined. 
The independent claims recites the step of generating an allocation of the total allocation amount among multiple different combinations selected from multiple advertisement types and multiple search engines based at least in part on the total allocation amount and the performance objective according to allocation balancing rules… and further comprises the step of allocating the total allocation amount to each of the multiple different combinations to equalize predictive performance under the performance objective  ….to satisfy…
It is unclear if the generated allocation amount is allocated among the multiple different combinations or the step of allocating is independent of the step of generating, in other words, is the generated allocation amount allocated to the multiple different combination or the allocation step is not associated with the generating step. 


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-3, 5-13, 15-20, 23 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to allocation of budget among multiple different combinations of advertising type and multiple search engine based on performance objective and generating performance forecast based on the allocation amount. 
Claims 1-3, 5-13, 15-20, 23 and 24 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., a system) and process (i.e., a method). 
 Although claims 1-3, 5-13, 15-20, 23 and 24 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1 and 11 recite providing an interface, receiving a total allocation amount, receiving performance objective, generating allocation (different amount for each combination), generating performance forecast, generating daily allocation forecast, displaying daily allocation forecast and performance forecast, receiving approval and bidding for each of the advertisement type at each if the multiple search engine. 
The limitation of receiving, generating (forecasting), displaying and bidding covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a computer, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (allocating budget for advertisements). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor for providing an interface to receive allocation amount for selected advertisement and selected search engine and performance objective, and forecasting, displaying and bidding. The claims as a whole merely describe how to generally apply the concept of allocation of daily budget for different search engines and placing bid for advertisement based on an objective and forecast. The processor, including the graphical interface, is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, forecasting and entering bid), such that it amounts no more than mere instructions to apply the exception using a generic computer component. The specification also discloses that the invention can be implemented on virtually any type of generic computing devices (see [0018]-[0030]. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of servers. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see background [0002] and fig. 1 and 2). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2, 3, 5-10, 12, 13, 15-20, and 23-24, recites receiving, allocating, estimating which cover the same abstract idea and add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2, 3, 5-10, 12, 13, 15-20, and 23-24, are patent ineligible. Hence, claims 1-3, 5-13, 15-20, 23 and 24 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 and 15-20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2011/0035276 A1) in view of Pai et al. (US 2016/0267519 A1) further in view of Gender et al. (US 2006/0248035 A1). 
Claims 1, 11:
Ghosh teaches one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one more processors and perform: providing a graphical user interface comprising input fields and output fields; 
receiving a total allocation amount for a predetermined time period in an allocation amount input field of the input fields of the graphical user interface (total 30 day estimated allocation and daily spending limit)(see Fig. 3E, 3G, [0051]); 
receiving a performance objective in a performance objective input field of the input fields of the graphical user interface, the performance objective input field providing a set of options for selection of the performance objective (see fig. 3F, [0045], [0054]-[0059]; 
automatically generating an allocation of the total allocation amount based at least in part on the total allocation amount and the performance objective according to allocation balancing rules (see [0078]-[0081], [0101]); 
automatically generating one or more performance forecasts based on the allocation;
automatically generating a daily allocation forecast across the predetermined time period based on the allocation (estimated impressions, clicks) (see fig. 3E, 3F) ;
displaying the daily allocation forecast and the one or more performance forecasts in the output fields of the graphical user interface (see fig. 3E, [0071]), [0090]); and 
after receiving an approval, automatically bidding for each of the multiple advertisement types at each of the multiple search engines based at least in part on the daily allocation forecast (see fig. 7, [0025], [0071], [0101]-[0102]).
Ghosh teaches total budget allocation for a predetermined time period (for a campaign duration and for daily allocation (see Fig 3E) with maximum and minimum limit (upper and lower bound) (see Fig. 3A). Pai teaches the allocation amount including a lower bound and an upper bound (upper and lower constraint or limits) for total allocation amount (see [0050]-[0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the upper and lower constraints in Ghosh, as in Pai, in order to allow spending flexibility by setting a minimum and maximum limit. Pai also teaches allocating different amount for to equalize predicted performance (based on lower constraints, at least $10 will be allocated to the first set of related features, because it is associated with a greater ROI, the budget allocation can be maximized to the upper constraint for the first set …) (see [0051]-[0054])
Ghosh teaches allocation of a budget on adverting type (different keywords or keyword combination) (see Fig. 3B-3D) for placement of a search engine (search result) (see [0024], [0033]). Ghosh failed to explicitly teach generating an allocation of the total allocation amount among combinations selected from multiple advertisement types and multiple search engines with a combination of advertising type and search engine selection. 
Gendler teaches advertising campaign optimization by allocating budget across single or multiple search engines using one or more search terms with variations in content and/or presentation, and using an initial prediction of per the performance relative to a selected metric given term for particular combination of … (see [0036]-[0041]); equalizing predicted performance by selecting the respective different amount for each of the multiple different combination (to satisfy …) (search listings vary in cost and effectiveness depending on term and the search engine, each search term on each search engine has a unique market value, … since the search listing itself can significantly impact performance, it may be useful to establish a term landscape entry that specific to a particular search listing for the same performance objective ) (see [0038]-[0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multiple engines with various content and/or presentation combination of Gendler, in Ghosh’s advertising campaign optimization, in order to optimize the advertising campaign by continually evaluating the combination across the plurality of search engines for achieving a specific result. 
The claims recite the step of generating an allocation amount based on performance objective (in this case, based on return on ad spend (ROAS)) according to allocation balancing rule and allocating the total allocation amount to each of the multiple different combination.. whether the revenue is generated under performance curve and how the curve is generated does not affect the step of generating the allocation and the step of allocating which is based on selected performance objective. Since the claims do not include a positive recitation of the claimed language (ad revenue and the performance curve), no patentable weight is given to the claimed language. 

Claims 2, 12: 
Ghosh does not teach wherein the lower bound is 20% of the previous allocation amount, and the upper bound is approximately 200% of the previous allocation amount. However, Pai teaches constraints bounds might be determined in any manner (algorithmically, advertiser selected) or based on historical data (see [0050]-[0054]). 
Claims 3, 13:
Ghosh/Pai teaches wherein the set of options for selection of the performance objective comprises: return on ad spend (ROAS) objective; a contribution profit over ad spend (CPOAS) objective; and a cost per acquired customer (CAC) objective (see fig. 3F, [0054]-[0069], see Pai [0034]-[0035]).
Claims 5, 6, 15, 16:
Ghosh teaches granularity (geographic location) comprises automatically allocating between subdivisions of the division granularity selection based at least in part on the total allocation amount and the performance objective according to the allocation balancing rules (see 3A, 3C). Pai also teaches a granularity (period of time) to allocate a budget (see [0021]-[0024]). 
Gendler teaches receiving a division granularity selection in one or more division granularity fields of the input fields of the graphical user interface; wherein automatically generating the allocation of the total allocation amount among the combinations selected from the multiple advertisement types and the multiple search engines further comprises automatically allocating between subdivisions of the division granularity selection based at least in part on the total allocation amount and the performance objective according to the allocation balancing rules (see [0054]-[0056]). 
Claims 7, 17, 23, 24:
Ghosh teaches wherein the allocation balancing rules comprise automatically allocating a respective amount to each respective combination of each of the subdivisions, each of the multiple advertisement types, and each of the multiple search engine using a different weighed linear model for each respective combination (to equalize the predicted performance under the performance objective across each combination of each of the subdivisions, each of the multiple advertisement type, and each of the multiple search engines, such that the respective amounts automatically allocated across the respective combinations are different from each other) (see fig. 3E, [0051]-[0054]). Pai teaches implementing any attribution model including a weighed (see [0037]-[[0039]) and including linear model, such as regression model (see [0044]-[0050]).  
Claims 8, 18:
Ghosh teaches wherein the one or more performance forecasts comprise predicted ranges based at least in part on historical performance data (see [0052]). 
Claims 9, 19:
Ghosh/Pai teaches wherein automatically bidding for each of the multiple advertisement types at each of the multiple search engines based at least in part on the daily allocation forecast further comprises: estimating a predicted total amount consumed for a day based on actual amounts consumed during a first portion of the day and historical amounts consumed; and adjusting bidding for a remainder of the day based on the predicted total amount consumed for the day and an allotment for the day in the daily allocation forecast (see [0082]-[0090]) and Pai ([0036]-[0039]). 
Claims 10, 20:
Ghosh/Pai teaches wherein the daily allocation forecast displayed in at least one of the output fields of the graphical user interface comprises: a daily allocation amount for each day of the predetermined time period; and a cumulative allocated amount for each day of the predetermined time period (see Fig. 3E, see Pai [0049]-[0057]).

Response to Arguments
Applicant's arguments filed 10/25/22 have been fully considered but they are not persuasive.  
Applicant argues that the claims recite many significant additional elements above and beyond what the office action identifies as an abstract idea.  Applicant further asserts that the specific, concrete approach in these additional elements provides a combination of steps that improves the technical field of search engine allocation and uses the ideas in meaningful way that is not generally linking to technological environment. However all the underlined limitations, are steps that covers the abstract idea and are not beyond the abstract idea. There is no improvement to the interface or the processor in general. The additional elements in the claim, the process, is applied to perform the receiving of amount and objective and generate allocation, display and perform bidding. Receiving input, and allocating amount based on the received input and bidding are simple function performed by any general purpose computer, and thus the claimed method does not improve computer technology, or improve other technology including the interface or the search engines. If there is any improvement recited by the claim is related to improvements in the process of allocating an amount for more than one search engine and advertising type. The added limitation adds further detail of the claimed abstract idea and do not provide any improvement to the technical field. 
Regarding the rejection under 103, as indicated above, the added limitation does not add positive recitation of a claimed step or structure and therefore no patentable weight was given.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Research On Optimal Policy Of Budget Allocation Cross GSP Search Engines; BaoJian Zhou et al. 2014 IEEE.
Optimizing Your Online-Advertisement Asynchronously Longbo Huang; December 14-17, 2014 IEEE. 
Build an Intelligent Online Marketing System: An Overview Tao Cui, Ye Wang, and Bassel Namih; July/August 2019 IEEE. 
AiAds: Automated and Intelligent Advertising System for Sponsored Search Xiao Yang et al. ACM 2019. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688